DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 28-47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 28, Shrestha; Ghanshyam et al. (US 2017/0063183) discloses A method for manufacturing a rotor assembly for an electrical machine (title, abstract), the method comprising: forming a rotor core (14, Fig 2, paras 24,42); and printing (para 5), using additive manufacturing (paras 5, 23), a plurality of poles (by 66, Fig 4), the plurality of poles spaced about the rotor core (Figs 2-4), each pole of the plurality of poles having a pole body (by numerals 60 and 68, Fig 4) extending from the rotor core (by numerals 66 and 72) towards a pole shoe (by 58) defining a curved peripheral surface; wherein forming at least a portion of at least one of the plurality of poles (by 66) comprises forming quasi-laminations that include: a first lamination (58) extending along a first axial length; a second lamination extending along a second axial length (Fig 3). 
However, neither Shrestha et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “wherein the second axial length is spaced from the first axial length by an intermediate axial length; and a set of support structures between the first lamination and the second lamination that span the intermediate axial length and define a set of voids within the at least a portion of the at least one of the plurality of poles.”. 
	 Claims 29-38 are allowable based on their virtue of dependency on claim 28.
In claim 39, Shrestha; Ghanshyam et al. (US 2017/0063183) discloses A rotor assembly for an electric machine (abstract, paras 24,42), comprising: a rotor core (14, Fig 2); and a plurality of poles (by 66, Fig 4), the plurality of poles spaced about the rotor core and unitarily formed with the rotor core by printing using additive manufacturing (paras 5, 23), each pole of the plurality of poles having a pole body (by numerals 60 and 68, Fig 4) extending from the rotor core towards a pole shoe defining a curved peripheral surface (by 58), wherein at least a portion of at least one of the pole shoe or the pole body comprises quasi-laminations that include a unitary structure (Figs 3-4), the unitary structure comprising: a first lamination (58) extending along a first axial length; a second lamination (58, Fig 3) extending along a second axial length. 
	However, neither Shrestha et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “wherein the second axial length is spaced from the first axial length by an intermediate axial length; and a set of support structures between the first lamination and the second lamination spanning the intermediate axial length and defining voids within the portion of at least one of the pole shoe or the pole body.”.
Claims 40-47 are allowable based on their virtue of dependency on claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834